Citation Nr: 0609559	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-16 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right hallux valgus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left hallux valgus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee strain.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1978.

This claim arose before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The veteran was last examined by VA in January 2002.  Since 
that time, he has sought additional treatment for complaints 
of bilateral foot and right knee pain.  In light of the age 
of the examination, coupled with the fact that he has sought 
treatment since the last examination, the Board finds that 
another VA examination would be helpful in this case prior to 
a determination of the claims.  Moreover, it should be 
ascertained whether there are any additional VA or non-VA 
treatment records available that should be obtained prior to 
a final decision.  

In DeLuca v. Brown, 8 Vet. App. 202(1995), the U.S. Court of 
Veterans Appeals (Court) held that in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

The veteran is hereby informed of the importance of reporting 
to any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claim for increased evaluations, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
As that question may be involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which informs the veteran 
that an effective date for the award of benefits will be 
assigned if an increased evaluation is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to 
the information or evidence needed to 
establish an effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006).

2.  Ask the veteran to identify all VA and 
non-VA medical facilities from whom he has 
sought treatment for his bilateral hallux 
valgus and right knee disabilities since 
January 2002.  If any VA facilities are 
referred to, these records must be obtained 
and associated with the claims folder.  The 
veteran should be asked to execute releases 
authorizing VA to obtain any named non-VA 
facilities or health-care providers.  Any 
records referred to must be obtained and 
associated with the claims folder.

3.  The RO should afford the veteran an 
orthopedic examination in order to fully 
evaluate the service-connected bilateral 
hallux valgus and right knee disabilities.  
The claims folder and a copy of this Remand 
must be made available to the examiner prior 
to the examination, and the examiner must 
indicate that the claims folder was so 
reviewed. 

a.  All appropriate tests deemed necessary 
should be accomplished.  The examiner 
should provide a comprehensive report, 
including a complete rationale for all 
conclusions made.

b.  Any limitation of motion must be 
objectively confirmed by clinical findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
Complete range-of-motion studies should be 
performed to accurately ascertain the 
amount of limitation of motion present in 
the knee.

c.  The inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated, as indicated in 
38 C.F.R. § 4.40.

d.  It should be indicated whether there is 
more or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, as 
indicated in 38 C.F.R. § 4.45.

4.  Once the above-requested development has 
been completed, the veteran's claims for 
increased evaluations for bilateral hallux 
valgus and right knee disabilities should be 
readjudicated.  If any decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the case 
(SSOC) and an opportunity to respond.  The 
claims folder must then be returned to the 
Board for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

